DETAILED ACTION

Drawings
The drawings filed 8-26-21 (Figures 1, 2 and 3) have been accepted by the examiner. The drawings filed 9-22-20 (Figures 4, 5A, 5B, 6 and 7) have been accepted by the examiner.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-12 and 14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, use of “the scrap portion(s)” (Ln 11) renders the claim indefinite in that the “(s)” is not given patentable weight given the manner it is written, i.e. in parenthesis, such that the antecedent of “the scrap portion” is not clearly defined. Previously the claim refers to “one or more scrap portions” (Ln 7) in relation to the secondary roller -- and not to a single scrap portion. Also see claim 2 and claim 4 where “the scrap portion(s)” is also recited (Ln 2).

Claim 9, use of “the scrap portion(s)” (Ln 13) renders the claim indefinite in that the “(s)” is not given patentable weight given the manner it is written, i.e. in parenthesis, such that the antecedent of “the scrap portion” is not clearly defined. Previously the claim refers to “one or more scrap portions” (Ln 9) in relation to the secondary roller -- and not to a single scrap portion. Also see claim 10 and claim 12 where “the scrap portion(s)” is also recited (Ln 2).

Claim 14, line 2, “the scrap collection assembly” lacks antecedent basis.

Claim Rejections - 35 USC § 103
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 8,424,583 B2) in view of Kobayashi (US 2020/0346800 A1).


Claims 1-3, McCowin teaches a scrap collection assembly (“for a tape lamination head that applies a plurality of composite tape segments,” refers to an intended use of the claimed structure and does not provide a structural feature to the claim), comprising: 
●a crack-off assembly 10 comprising: 
►5a scrap crack-off redirect roller 76 configured to engage (col 4, ¶ 4
to col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim); and
►a secondary scrap crack-off roller 44 configured to engage (col 4, ¶ 4 to
col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim).
Roller 76 is a scrap crack-off redirect roller in that it aids in the separation of scrap portions 72 (i.e. crack off) from a backing paper 30 and redirects the scrap portions 72 away from a path of movement of the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Roller 44 is a crack-off roller in that it aids in the separation of the scrap portions 72 (i.e. crack-off) from the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Thus, assembly 10 is a crack-off assembly and the collection assembly is a scrap collection assembly. The instant specification does not provide a specific definition for “crack-off” – which is used in the instant claim(s); yet, when reading the instant specification as a whole crack-off is considered to refer to a scrap piece. McCowin teaches pivots as shown in Figure 2 of McCowin below (annotations added) which are central pivots on which belts 62 and 64 turn (col 4, ¶ 1), respectively (“that connects the crack-off assembly to the tape lamination 10head” refers to a method step and does not provide a structural feature to the claim; “wherein the crack-off assembly and the secondary crack-off roller selectively moves about the pivot to change a direction of composite tape movement” refers a method step does not provide a structural feature to the claim).


    PNG
    media_image1.png
    904
    804
    media_image1.png
    Greyscale

Claim 1, McCowin teaches that the scrap collection assembly includes a scrap collection receptacle (i.e. tray {meeting the limitation of claim 2 where “from the conveyor” refers to a method step and does not provide a structural feature to the claim}); col 5, ¶ 1 of McCowin; instant specification demonstrates tray 96 as a space for holding scrap, i.e. a receptacle). However, McCowin does not teach that the scrap collection assembly also includes a conveyor (“from the secondary crack-off roller” refers to a method step and does not provide a structural feature to the claim).

Kobayashi uses a conveyor mechanism 40 to convey and easily manage cut scrap tape pieces from an operating apparatus -- which is a component mounting system -- including devices that mount components to boards with the components supplied on carrier tapes which are cut to include applied pieces and scrap pieces. Thereafter, the conveyed cut scrap tape pieces are sent to a tray 44 (abstract; ¶s 6-7, 38, 41, 47, 50-62).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in McCowin that the scrap disposal member include a conveyor before the tray in that Kobayashi demonstrates the use of conveyors to easily manage cut scrap tape pieces from an operating apparatus. Claim 3, Kobayashi indicates that it is well-known and conventional to provide a scrap collection tray that is structured to be removable from the operating apparatus for ease of emptying of the scrap therein (¶ 55); and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in McCowin that the tray is structured to be removable.

Claim 4, McCowin does not teach more than one secondary scrap crack-off roller 44 that receives the scrap portions 72 (“from the conveyor” refers to a method step and does not provide a structural feature to the claim). However, using a plurality of rollers in succession to move pieces of a material along a path is conventional and well-known for more control over steering the material along the correct path; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided more than one secondary scrap crack-off roller 44 – in succession. 

Claim 6, McCowin teaches a type of piston, i.e. pneumatic cylinder 36 (“to a frame of a tape lamination head” refers to the tape lamination head of claim 1 which is written in an intended use feature and does not provide a structural feature to the claim; “the scrap collection assembly that rotates the crack-off assembly about the pivot” refers to a method of using the claimed structure and does not provide a structural feature to the claim). Claim 7, in McCowin the secondary crack-off roller 44 has contact on its surface (“backing paper of composite tape” refers to a material operated upon by the claimed apparatus and does not provide a structural feature to the claim). Claim 8, (“the scrap crack-off redirect roller rotates about an axis of pivot rotation of the pivot” refers a method step does not provide a structural feature to the claim).

Allowable Subject Matter
Claim 9 (and thus dependent claims 10-12 and 14-15) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 9, McCowin teaches a tape lamination head 12 (“for applying a plurality of composite tape segments” refers to an intended use of the claimed structure and does not provide a structural feature to claim) (col 3, ¶ 1) comprising:
	●a frame (which includes the walls of the tape lamination head 12) that carries a
supply reel 20 of a composite tape including a tape 28 and a backing paper 30 (col 3, ¶ 2); 	
	●a crack-off assembly 10 comprising: 
►5a scrap crack-off redirect roller 76 configured to engage (col 4, ¶ 4
to col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim); and
►a secondary scrap crack-off roller 44 configured to engage (col 4, ¶ 4 to
col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim).
Roller 76 is a scrap crack-off redirect roller in that it aids in the separation of scrap portions 72 (i.e. crack off) from a backing paper 30 and redirects the scrap portions 72 away from a path of movement of the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Roller 44 is a crack-off roller in that it aids in the separation of the scrap portions 72 (i.e. crack-off) from the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Thus, assembly 10 is a crack-off assembly.  The instant specification does not provide a recited specific definition for “crack-off” – which is used in the instant claim(s); yet reading the instant specification as a whole crack-off is considered to refer to scrap piece.

Claim 9, McCowin teaches a scrap collection member including a receptacle. Claim 9, McCowin does not teach that the scrap collection member also includes a conveyor that receives (“from the secondary crack-off roller” refers to a method step and does not provide a structural feature to the claim). Kobayashi uses a conveyor mechanism 40 to convey and easily manage cut scrap tape pieces from an operating apparatus -- which is a component mounting system -- including devices that mount components to boards with the components supplied on carrier tapes which are cut to include applied pieces and scrap pieces. Thereafter, the conveyed cut scrap tape pieces are sent to a tray 44 (abstract; ¶s 6-7, 38, 41, 47, 50-62). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in McCowin that the scrap disposal member include a conveyor before the tray in that Kobayashi demonstrates the use of conveyors to easily manage cut scrap tape pieces from an operating apparatus.

Claim 9, McCowin does not teach that the tape lamination head 12 includes a plurality of redirect rollers. Kuhn (US 6,846,378 B2) teaches a tape lamination head 10 including a frame 46 that carries a supply reel 90 (col 8, ¶ 4; col 9, ¶ 1) of composite tape 92 where composite tape 92 includes tape and a liner. The tape lamination head 10 further includes a plurality of redirect rollers including rollers 106, 108 and 110 where roller 106 unwinds the composite tape 92 from the supply reel 90 (and redirects a path of the composite tape 92) and rollers 108 and 110 also function to redirect the path of the composite tape 92 through the tape lamination head 10 (col 9, ¶s 1-2). Kuhn teaches that the tape lamination head 12 includes a crack-off assembly -- including remover 140 – which separates a scrap portion 98 from the liner of the composite tape 92 after cutting of the composite tape 92 (col 11, ¶4; col 12, ¶ 4). The crack-off assembly includes an attachment member that connects the crack-off assembly to the tape lamination head 12 where the attachment member is a pivot. The pivot allows for movement of remover 140 into and out of removal-position (col 9, ¶ 3). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in McCowin that the tape lamination head 12 include a plurality of redirect rollers as suggested by Kuhn the aid in easy movement/redirection of the composite tape through the tape lamination head 12.

Claim 9, the crack-off assembly 10 includes an attachment member 18 that connects the crack-off assembly 10 to the frame of the tape lamination head 12 where the attachment member 18 may be bolts, clamping members or other types of attachment members (col 3, ¶ 2). The limitation of “the scrap connection assembly selectively moves about the pivot to change a direction of composite tape movement” refers to an intended use of the claimed structure and does not provide a structural feature to the claimed structure. Claim 9, McCowin or McCowin modified does not teach a pivot as the attachment member 18. Kuhn teaches a tape lamination head 10 including a frame 46 that carries a supply reel 90 (col 8, ¶ 4; col 9, ¶ 1) of composite tape 92 where composite tape 92 includes tape and a liner. The tape lamination head 10 further includes a plurality of redirect rollers including rollers 106, 108 and 110 where roller 106 unwinds the composite tape 92 from the supply reel 90 (and redirects a path of the composite tape 92) and rollers 108 and 110 also function to redirect the path of the composite tape 92 through the tape lamination head 10 (col 9, ¶s 1-2). Kuhn teaches that the tape lamination head 10 includes a crack-off assembly -- including remover 140 – which separates a scrap portion 98 from the liner of the composite tape 92 after cutting of the composite tape 92 (col 11, ¶4; col 12, ¶ 4). The crack-off assembly includes an attachment member that connects the crack-off assembly to the tape lamination head 10 where the attachment member is a pivot. The pivot allows for movement of remover 140 into and out of removal-position (col 9, ¶ 3) where McCowin’s crack-off assembly 10 is fixed relative to the tape lamination 12 such that McCowin alone or in combination with Kuhn or the other prior art of record does not teach or suggest providing in McCowin a pivot that connections the crack-off assembly 10 to the tape lamination head 12.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response Section
The amendments and comments filed 8-26-21 have been entered and considered. With respect to claims 1, 2, 4, 9, 10 and 12 and the rejection under 35 USC 112, second paragraph: claims 1 and 9 recited “one or more scrap portions” in lines 7 and 9, respectively. It is suggested that “the scrap portion(s)” in claim 1 at line 11, in claim 9 at line 13, in claims 2 and 4 in line 2, and in claims 10 and 12 in line 2 [Wingdings font/0xE0] be amended to read “the one or more scrap portions” to clarify the antecedent basis of “the scrap portion(s)”. With respect to the amendment to claim 1, the limitation of “wherein the crack-off assembly and the secondary crack-off roller selectively moves about the pivot to change a direction of composite tape movement” (Lns9-10) refers a method step does not provide a structural feature to the claim. Specifically, the limitation refers to a step during operation of the assembly for tape movement – the tape being part of tape lamination head – which is recited in the preamble as an intended use (i.e., the claimed “scrap collection assembly for a tape lamination head that applies a plurality of composite tape segments” [emphasis added; Lns1-2]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745